Habéis, J.,
delivered the opinion of the court.
*260Tbe errors complained of in this record, arise out of tbe action of tbe Probate Court on the final settlement of tbe defendants in error, as administrators on tbe estate of II. L. Machen, deceased.
Tbe first error assigned is that tbe court allowed tbe administrators a credit of $2,000 for losses by fire and offsets to debts reported as good.
Tbe second error assigned is that tbe court refused to charge tbe administrators with interest, collected by them on claims due tbe decedent at bis death and on notes taken by them for the sale of personalty after bis death, or on notes and claims for which, by reason of their negligence and maladministration, they are chargeable.
As to tbe first assignment, tbe decree of tbe court shows an allowance “ for losses by fire and offsets to tbe debts reported as good,” tbe sum of $2,000. There is no evidence in tbe record on tbe subject of offsets, nor does it appear in tbe remotest way what is meant by “ offsets to debts reported good.” Nor is there any evidence in tbe record justifying tbe large allowance of $2,000 for losses by fire; tbe evidence shows that “ not much money was burnt,” and it may well be questioned from tbe testimony whether any was burned. This allowance, so far as we can judge from tbe record, was therefore grossly erroneous, for there can be no pretence that it was founded on the notes, accounts, or other evidences of debt which may have been consumed by tbe fire; these bad all been returned to tbe Probate court, and were easily ascertained and recovered by the least diligence, even if such originals were destroyed.
Tbe second assignment relates to tbe refusal of tbe court to charge tbe administrators with interest on notes actually collected by them, including tbe principal and interest.
On this point tbe cases of Cason v. Cason, 31 Miss. R., page 591, and Rrandon et al., v. Hoggatt, 32 Miss. R., page 335, are conclusive so far as the case is presented by this record. And it is equally clear that if, by tbe negligence or maladministration of tbe administrators, they have failed to collect tbe debts due tbe estate of their intestate, and have thereby become charge*261able with, suck debts, they are also chargeable with all interest due thereon, and upon such proof the court should so decree.
For these errors the decree of the court below will be revised and the cause remanded for farther proceedings in accordance with this opinion.